Citation Nr: 0021451	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) schedular 
disability rating for the service-connected residuals of a 
left inguinal herniorrhaphy.  

(The additional issues of authorization for medical treatment 
at non-VA facilities and entitlement to reimbursement or 
payment for private medical expenses, which originated at a 
different agency, are the subject of a separate decision by 
the Board.)  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is a veteran of active service during World War 
II and the Korean Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

During the course of this appeal, the appellant submitted VA 
Forms 9 in April, May and August 1997 which requested service 
connection for an extensive list of disabilities and a total 
disability rating based upon unemployability.  All of these 
additional issues have been finally denied either by the 
Board in March 1998 or by final rating actions in February 
1991 and November 1945.  The appellant is advised that he 
must submit new and material evidence concerning the origin 
of these disabilities in order to reopen these previously 
denied claims.  See 38 U.S.C.A. §§  5108, 7104(b), 7105(c) 
(West 1991).  


FINDINGS OF FACT

1.  The appellant's left inguinal hernia has not recurred 
since surgical correction in 1943.  

2.  The postoperative scar in the left inguinal region is not 
tender or painful.  


CONCLUSION OF LAW

Entitlement to a compensable schedular disability rating for 
the postoperative residuals of a left inguinal hernia is not 
demonstrated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including Codes 7338 & 7804 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is the 
present level of disability.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Accordingly, the objections registered by the appellant's 
attorney (specifically, in a letter dated May 23, 1997) to the 
adequacy of the official VA examination in March 1997 are not 
found to be meritorious.  Cf. Snuffer v. Gober, 10 Vet. App. 
400, 404 (1997); see also VAOPGCPREC 20-95 (July 14, 1995).  
In addition, it is noted that the appellant was accorded 
another VA examination in November 1999 which was entirely 
consistent with the earlier examination concerning the current 
manifestations of the service-connected postoperative left 
inguinal hernia.  

As pertinent to this appeal, the appellant underwent surgical 
repair of a left inguinal hernia (herniorrhaphy) in October 
1943.  Postoperative recovery was uneventful, and the surgical 
scar was noted on the October 1945 discharge physical 
examination of the appellant.  No other disability relative to 
the herniorrhaphy performed in service was reported at this 
time.  

By rating action dated in November 1945, service connection 
was granted for a postoperative left herniorrhaphy scar, rated 
at the noncompensable level from the date of discharge from 
service in October 1945.  Service medical records from the 
second period of service reflect only notations regarding the 
presence of a postoperative scar.  

This disability has been rated under the provisions of 
Diagnostic Code 7338 of the Rating Schedule, which provides 
for a noncompensable rating for an inguinal hernia which is 
small, reducible or without true hernia protrusion; or not 
operated, but remediable.  A compensable (10 percent) rating 
requires medical evidence of a recurrent postoperative hernia, 
readily reducible and well supported by a truss or belt.  
38 C.F.R. § 4.114, Code 7338.  

Superficial scars can also be rated 10 percent disabling if 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Code 7804.  

The current claim seeking an increased schedular rating for 
the left inguinal herniorrhaphy residuals was filed in 
February 1997.  Accordingly, evidence dating from earlier than 
February 1996 is not particularly relevant.  See 38 C.F.R. 
§ 3.400(o)(2) (1999).  

On an official VA medical examination in October 1996, the 
appellant had no complaints relevant to a recurrent left 
inguinal hernia.  A small, well-healed surgical scar was noted 
by the examiner; but no evidence of a recurrent left inguinal 
hernia was reported at this time, although a periumbilical 
hernia was found.  

On a subsequent VA examination of the appellant in March 1998, 
it was specifically reported that no hernia was found.  
Various scars were also noted by the examiner, all of which 
were well-healed.  Likewise, on another VA examination of the 
appellant in November 1999, the examiner noted the medical 
history of a left inguinal herniorrhaphy in service and 
indicated that the appellant complained of a pulling sensation 
in the region of the scar; but no findings indicative of a 
recurrent left inguinal hernia were reported at this time.  
The examiner specifically reported that the left inguinal scar 
was neither adherent, tender, or ulcerated.  There was also no 
disfigurement, edema or keloid formation associated with this 
scar.  

Finally, VA outpatient and inpatient treatment records dating 
from July 1991 to June 1997 are of record and have been 
reviewed in connection with this appeal.  Although these 
records reflect ongoing treatments for many medical problems, 
they do not reflect any complaints or findings associated with 
a recurrent left inguinal hernia or a tender and painful 
postoperative scar in the left inguinal region.  An extensive 
physical examination of the appellant on the occasion of his 
admission to a VA hospital in May 1995 was also negative for 
any relevant complaint or medical finding.  

Based upon the current evidentiary record, as summarized 
above, the Board can find no factual basis for awarding the 
appellant a compensable schedular disability rating for his 
postoperative residuals of a left inguinal herniorrhaphy.  It 
is quite clear from the evidence that a left inguinal hernia 
has not recurred and that the postoperative scar is not 
tender or painful.  The current medical evidence is still 
consistent with a noncompensable rating. The evidence is not 
so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including 
Codes 7338 & 7804.


ORDER

An increased (compensable) schedular disability rating for 
the service-connected residuals of a left inguinal 
herniorrhaphy is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

